Exhibit 10.17

     
(AHCCCS LOGO) [c92860c9286001.gif]
  ARIZONA HEALTH CARE COST CONTAINMENT SYSTEM ADMINISTRATION
DIVISION OF BUSINESS AND FINANCE
SECTION A: CONTRACT

             
1. AMENDMENT
  2. CONTRACT   3. EFFECTIVE DATE OF   4. PROGRAM
NUMBER:
 
NO.:
 
AMENDMENT:
   
8
  YH09-0001-04   October 1, 2009   DHCM — ACUTE

5. CONTRACTOR’S NAME AND ADDRESS:
Health Choice Arizona
410 N. 44th Street, Suite 900
Phoenix, AZ 85008
6. PURPOSE OF AMENDMENT: To amend Section D Paragraph 53, Compensation.
7. THE CONTRACT REFERENCED ABOVE FOLLOWS

  A.   Section D, Paragraph 53, Compensation has had one paragraph revised with
the following language.

Reconciliation of Prospective non-MED Costs to Reimbursement: AHCCCS will
reconcile the Contractor’s prospective non-MED medical cost expenses to
prospective non-MED net capitation paid to the Contractor for dates of service
during the contract year being reconciled. This reconciliation will limit the
Contractor’s profits and losses to 2%. Any losses in excess of 2% will be
reimbursed to the Contractor, and likewise, profits in excess of 2% will be
recouped. Adjudicated encounter data will be used to determine medical expenses.
Refer to the Prospective non-MED Reconciliation Policy included in the ACOM for
further details.

     
NOTE: Please sign, date, and return executed file by E-Mail to:
  Mark Held at Mark.Held@azahcccs.gov
 
  Sr. Procurement Specialist
 
  AHCCCS Contracts and Purchasing
 
  and Georgina Maya at
 
  Georgina.Maya@azahcccs.gov

8. EXCEPT AS PROVIDED FOR HEREIN, ALL TERMS AND CONDITIONS OF THE ORIGINAL
CONTRACT NOT HERETOFORE CHANGED AND/OR AMENDED REMAIN UNCHANGED AND IN FULL
EFFECT.
IN WITNESS WHEREOF THE PARTIES HERETO SIGN THEIR NAMES IN AGREEMENT

     
9. SIGNATURE OF AUTHORIZED
REPRESENTATIVE:
  10. SIGNATURE OF AHCCCSA CONTRACTING
OFFICER:  
/s/ Carolyn Rose
  /s/ Michael Veit
 
   
TYPED NAME: CAROLYN ROSE
  TYPED NAME: MICHAEL VEIT
TITLE: CHIEF EXECUTIVE OFFICER
  TITLE: CONTRACTS & PURCHASING ADMINISTRATOR
DATE: SEP 21 2009
  DATE: SEP 16 2009

 

 